816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Marion HEAD, Jr., Plaintiff--Appellant.
No. 86-7738.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 3, 1987.

Before RUSSELL, WIDENER and SPROUSE, Circuit Judges.
Joseph Marion Head, Jr., appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 28 U.S.C. Sec.2254 and 42 U.S.C. Sec.l983 is without merit.  To the extent that the petition raises claims under Sec.2254 we deny a certificate of probable cause to appeal and dimiss the appeal on the reasoning of the district court.  We affirm the denial of relief under Sec.l983 on the reasoning of the district court and dispense with oral argument as it would not significantly aid the decisional process.  In re:  Joseph Marion Head, Jr., C/A No. 86-279-A (W.D.N.C., Oct. 27, 1986).  The motions filed by appellant in this Court are denied.

DISMISSED IN PART AFFIRMED IN PART